Defendant was accused by information of the crime of rape alleged to have been committed on the __________ day of May, 1917, his victim being of the age of eleven years. He was convicted by a jury and the court sentenced him to serve the term of fifteen years in the state prison at San Quentin. The crime was alleged and shown to have been committed on May 3, 1917, and prior to the passage or adoption of the new section 1168 to the Penal Code, relating to indeterminate sentences, and hence the sentence was properly imposed. (Exparte Lee, 177 Cal. 690, [171 P. 958].)
The transcript was filed January 18, 1918, and was placed upon the June calendar. No brief has been filed by defendant and he made no appearance at the call of the calendar. On motion of the attorney-general the cause was submitted on the record. Although not required to do so, we have examined the transcript of the evidence and rulings of the court, with the result that the verdict is shown to have support and that no prejudicial rulings appear.
The judgment is affirmed. *Page 657